Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the inclusion in this Registration Statement on Form 10-12G, filed with the SEC (the "Registration Statement"), of our report dated January 14, 2013, relating to the consolidated balance sheet of UBL Interactive, Inc. as of September 30, 2011, and the related consolidated statements of operations, stockholders' deficit and cash flows for the fiscal year then ended appearing in the Registration Statement. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida May 14, 2013 th Street Suite 201 • Boca Raton, FL 33487 Phone: (561) 864-4444 • Fax: (561) 892-3715 www.bermancpas corn • info@bermancpas.com Registered with the PCAOB•Member AICPAC Center for Audit Quality Member AmericaInstitute of Certified Public Accountants Member Florida Institute of Certified Public Accountants
